Mr. Justice Aldrey
delivered the opinion of the court.
This is an action brought by Agustín Hernández Mena against Alejandrina Blanco Ramírez, Francisco Aran Cuascú, Blas Ramírez and Jaime Zapata to recover damages which he claims to have sustained by reason of the fact that while he was executing a judgment for a certain sum of money against the Succession of Inocencia Cuascú ánd the sale of property levied on to satisfy the judgment was being advertised, the sale was suspended by an injunction granted on the security of Blas Ramírez and Jaime Zapata in proceedings in intervention brought by Alejandrina Blanco Ramírez and Francisco Aran.
While the injunction was in force José Benet Colón levied on that judgment credit and the proceedings in intervention *720having been dismissed and the writ of injunction vacated, the plaintiff, alleging among other things that Benet was enabled to levy on the said sum as a result of the injunction, claims that he was damaged by the injunction as follows:
“ (a) Cash paid for internal revenue stamps for recording the levy made on October 22, 1912, in execution of the judgment in ease No. 145 of the Municipal Court of Mayagiiez in the registry of property- $4. 50
“(h) Cash paid the manager of the newspaper La Voz de la Patria for the publication of the notice of sale at public auction on November 12, 1912, of the property on which the levy was made on October 22, 1912, in case No. 145 of the Municipal Court of Mayagiiez- 2.'00
“(c) Attorney fees due José Sabater as attorney of record for Agustín Hernández Mena in case No. 3852 which originated this suit- 300. 00
“(d) Fees paid to the stenographer of the District Court of Mayagiiez for a copy of the stenographer’s record of. ease No. 3852 on account of an appeal taken by the plaintiffs to the Supreme Court of Porto Rico_ 8. 00
“(e) Amount for which judgment was rendered in ease No. 145 of the Municipal Court of Mayagiiez, which was levied on by José Benet Colón, together with interest and costs_ 562. 35
“ (/) Amount which .the plaintiff has been unable to realize due to his having been deprived of the foregoing amount without just cause_ 123.15
$1,000.00”
Tlie defendants demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action; that it did not adduce -a cause of action as to the damages specified under the foregoing letters, and that the right of action had prescribed.
After hearing the parties the district court rendered judgment to the effect that it was without jurisdiction of the ac*721tion because tlié only three items — those under b, c and d— which state a canse of action amount to $310 and this sum is. insufficient to confer jurisdiction; therefore it dismissed the case. From. that judgment plaintiff Agustín Hernández Mena appealed.
Let ns see whether the judgment appealed from can be sustained.
The action brought is for damages which the plaintiff alleges he sustained as the result of an injunction staying the sale of a certain property which had been announced for the satisfaction of a judgment credit with interest and the costs.
The different items of damages sustained and the amounts claimed by reason thereof are specified in the complaint and amount to $1,000. Of the said different items the judge of the lower court held that a cause of action existed as to those included under letters b, c and d, amounting to $310, but not as to the others; therefore we must ascertain whether or not there is a cause of action as to these.
Item a for cash paid for internal revenue stamps for recording in the registry the levy on the property under execution; item e for the amount of the judgment credit, with interest and costs, levied on by Benet; item / for the amount which the plaintiff failed to realize on the sums of which he was deprived, are all based on the fact that if the sale had not been stayed by the injunction, Benet Colón would not have had an opportunity to levy on the judgment credit. However, we understand that if the said judgment credit was levied on and the plaintiff lost the profits on the said amount and the value of the stamps for recording his levy, it is not due to the injunction staying the ■ sale ■ but' to the fact that Benet Colón had a claim pending against the defendant, without the existence of which the plaintiff would not have lost the said amounts notwithstanding the■ injunction; therefore' we cannot hold that the injunction caused the said damages and hence there is no cause of-action for damages by reason of the injunction as to the said items.
*722As the complaint does not state facts sufficient to constitute a cause of action except as to $310, as held by the lower court, and as this amount is not sufficient to confer original jurisdiction upon the district court, it committed no error in holding that it was without jurisdiction of an action according to which there is a right to recover only $310.
The judgment appealed from should be

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Hutchison concurred.